Citation Nr: 0212417	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  99-21 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, 
including as secondary to Agent Orange exposure. 

3.  Entitlement to an evaluation in excess of 40 percent for 
lumbar spine arthritis. 

4.  Entitlement to an evaluation in excess of 30 percent for 
cervical spine arthritis. 

5.  Entitlement to an evaluation in excess of 40 percent for 
right shoulder arthritis. 

6.  Entitlement to an evaluation in excess of 30 percent for 
left shoulder arthritis. 

7.  Entitlement to an evaluation in excess of 10 percent for 
right knee arthritis. 

8.  Entitlement to an evaluation in excess of 10 percent for 
right first metatarsal phalangeal joint arthritis. 

9.  Entitlement to an evaluation in excess of 10 percent for 
left first metatarsal phalangeal joint arthritis.

10.  Entitlement to an evaluation in excess of 20 percent for 
a duodenal ulcer with hiatal hernia.

11.  Entitlement to an effective date prior to June 26, 1998, 
for special monthly compensation based on the loss of a 
creative organ.

(In separate decisions, the Board will address the issues of 
entitlement to additional vocational rehabilitation and 
training under Chapter 31, Title 38, United States Code, 
entitlement to service connection for a skin disorder, 
including as secondary to Agent Orange exposure, entitlement 
to an evaluation in excess of 40 percent for lumbar spine 
arthritis, entitlement to an evaluation in excess of 30 
percent for cervical spine arthritis, entitlement to an 
evaluation in excess of 40 percent for right shoulder 
arthritis, entitlement to an evaluation in excess of 30 
percent for left shoulder arthritis, entitlement to an 
evaluation in excess of 10 percent for right knee arthritis, 
entitlement to an evaluation in excess of 10 percent for 
right first metatarsal phalangeal joint arthritis, 
entitlement to an evaluation in excess or 10 percent for left 
first metatarsal phalangeal joint arthritis, and entitlement 
to an evaluation in excess of 20 percent for a duodenal ulcer 
with hiatal hernia.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1949 to September 
1969.  His claim comes before the Board on appeal from April 
1994 and March 1999 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. Louis, 
Missouri. 

Pursuant to authority granted by 67 Fed. Reg. 3,099-3,104 
(Jan. 23 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issues 
of entitlement to service connection for a skin disorder, 
including as secondary to Agent Orange exposure, entitlement 
to an evaluation in excess of 40 percent for lumbar spine 
arthritis, entitlement to an evaluation in excess of 30 
percent for cervical spine arthritis, entitlement to an 
evaluation in excess of 40 percent for right shoulder 
arthritis, entitlement to an evaluation in excess of 30 
percent for left shoulder arthritis, entitlement to an 
evaluation in excess of 10 percent for right knee arthritis, 
entitlement to an evaluation in excess of 10 percent for 
right first metatarsal phalangeal joint arthritis, 
entitlement to an evaluation in excess of 10 percent for left 
first metatarsal phalangeal joint arthritis, and entitlement 
to an evaluation in excess of 20 percent for a duodenal ulcer 
with hiatal hernia.  When the Board completes this 
development, it will notify the veteran as required by Rule 
of Practice 903.  67 Fed. Reg. 3,099-3,105 (Jan. 23 2002) (to 
be codified at 38 C.F.R. § 20.903).  The Board will then wait 
for, and review, a response to the notice and, thereafter, 
prepare a separate decision addressing these issues.) 

The Board notes that, during a June 2002 hearing held before 
the undersigned Board Member, the veteran raised a claim of 
entitlement to service connection for postoperative residuals 
of a pituitary tumor removal.  Tr. at 54-55.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims and obtained and fully developed all 
evidence necessary for the equitable disposition of those 
claims. 

2.  The veteran has not been diagnosed with PTSD.

3.  The veteran initially filed a claim for special monthly 
compensation in April 1980.

4.  The Board denied this claim in July 1981. 

5.  The veteran did not seek reconsideration of the Board's 
decision.

6.  The veteran filed another claim for special monthly 
compensation in September 1994.

7.  The RO denied this claim in a rating decision dated 
September 1995.  

8.  The RO notified the veteran of this decision and of his 
appellate rights with regard to this decision, but he did not 
appeal.  

9.  A claim for special monthly compensation was received by 
VA in October 1998.

10.  Impotence was noted in a VA outpatient record dated in 
January 26, 1998. 



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.304(f) (2001); 66 Fed. Reg. 45,620, 
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.102), and 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 
2002) (to be codified as amended at 38 C.F.R. § 3.304(f)).  

2.  The July 1981 decision, in which the Board denied a claim 
of entitlement to special monthly compensation, is final.  38 
U.S.C.A. §§ 7103, 7104 (West 1991 
& Supp. 2001); 38 C.F.R. § 20.1100 (2001).

3.  The September 1995 rating decision, in which the RO 
denied a claim of special monthly compensation based on the 
loss of use of a creative organ, is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

4.  The criteria for an effective date of January 26, 1998, 
for special monthly compensation based on the loss of a 
creative organ, have been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 1991); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for PTSD and whether he is 
entitled to an earlier effective date for a grant of special 
monthly compensation based on the loss of a creative organ.  
In rating decisions dated April 1994 and March 1999, the RO 
denied service connection for PTSD and granted special 
monthly compensation based on the loss of a creative organ, 
effective from June 26, 1998.  The veteran appealed the 
denial of service connection and the effective date of the 
grant of special monthly compensation.   

While the veteran's appeal was pending, the President signed 
into law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated March 
2001, the RO informed the veteran of the change in the law 
and indicated that it would be developing and readjudicating 
his claims pursuant to the VCAA.  Thereafter, the RO indeed 
took action that is consistent with the notification and 
assistance provisions of the VCAA.  VA notified the veteran 
of the evidence needed to substantiate his claims and 
obtained and fully developed all evidence necessary for the 
equitable disposition of those claims.  Essentially, all 
available evidence that could substantiate the claim has been 
obtained.  Thus, the obligation that the RO provide the 
claimant with any notice about how the responsibilities are 
divided between VA and the claimant in obtaining evidence is 
now moot as to the claims that are the subject of this 
decision.  Thereafter, the RO considered the veteran's claims 
based on all of the evidence of record.  In light of the 
foregoing, the Board's decision to proceed in adjudicating 
the veteran's PTSD and earlier effective date claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


I.  Service Connection - PTSD

The veteran served on active duty from June 1949 to September 
1969.  He claims that, during this time period, he was 
exposed to stressors that caused him to develop PTSD.  These 
stressors include: (1) being in areas in Vietnam around which 
individuals were engaging in combat; (2) having to go to the 
runways, where he would feed the troops coming back from 
combat areas; (3) being stationed at Bien Hoa, where all 
types of combat activities took place; (4) helping to load 
and unload bodies from incoming aircraft in Saigon; and (5) 
having to work in the morgue in the Philippines, where 
doctors performed autopsies and the veteran witnessed 
decapitated, dismembered and partially dissected bodies.

The regulation governing PTSD claims, 38 C.F.R. § 3.304(f), 
was amended twice while the veteran's appeal was pending.  
The first amendment, which became effective March 7, 1997, 
serves primarily to codify the Court's decision in Cohen v. 
Brown, 10 Vet. App. 138 (1997) and to bring 38 C.F.R. § 
3.304(f) in line with the governing statute, 38 U.S.C.A. § 
1154(b) (West 1991), which relaxes certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.  The second amendment, which became effective 
March 7, 2002, addresses the type of evidence that may be 
considered relevant in corroborating the occurrence of a 
stressor in claims for service connection for PTSD resulting 
from personal assault.  This amendment does not substantively 
affect the veteran's claim.

As previously indicated, where the law or regulations change 
while an appeal is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas, 1 Vet. App. at 312-313.  In this case, the 
RO did not notify the veteran of the first amendment or 
consider the veteran's PTSD claim under both the former and 
revised regulations.  However, because the old and new 
criteria for evaluating PTSD claims are substantially the 
same, neither version of the regulation is more favorable to 
the veteran. 

To establish entitlement to service connection for PTSD under 
the former regulation, the veteran must submit medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1996).  
Under the revised regulation, the veteran must submit medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2001).  
Both the former and revised regulations require a diagnosis 
of PTSD, evidence which, as explained below, has not been 
submitted in this case.  

During his personal hearing before the undersigned Board 
Member, the veteran admitted that, although he had been 
receiving treatment for stress for many years, only one 
physician had diagnosed the veteran with PTSD.  This 
purportedly occurred in 1994, when the veteran was evaluated 
by Dr. Woods at Scott Air Force Base.  See Tr. at 31-32.  The 
veteran asserts that he submitted records of this visit to VA 
and that these records confirm a diagnosis of PTSD.  As 
reported, these records are in the claims file; however, they 
do not confirm that the veteran was diagnosed with PTSD.  
Moreover, the remainder of the medical evidence of record 
establishes that, over the years, the veteran has been 
treated for multiple, variously diagnosed psychiatric 
disorders, but not PTSD. 

In May 1975, the veteran underwent a psychiatric evaluation 
at the Department of Mental Health at Wilford Hall United 
States Air Force Medical Center.  The examiner diagnosed 
insomnia, anxiety and depression.  Another examiner diagnosed 
depressive neurosis manifested by the aforementioned symptoms 
in March 1977, at a clinic at Kelly Air Force Base.  
Thereafter, the veteran received psychiatric outpatient 
treatment at these facilities as well as a VA Medical Center 
in Takoma, Washington, and in June 1979, April 1982, November 
1982, October 1984, and February 1991, examiners confirmed 
the diagnosis of depressive neurosis and also diagnosed 
manic-depressive illness, depression, bipolar disorder, 
dysthymic disorder, and narcissistic personality disorder.  

In April 1978, the veteran underwent a VA special psychiatric 
examination, during which time an examiner diagnosed 
depression.  This diagnosis was confirmed in February 1996 
and June 1989, when the veteran was evaluated by T. H., M.D., 
and D. F., M.D.

During a VA general medical examination in December 1993, an 
examiner noted a history of post traumatic delayed stress 
syndrome and recommended the reader to see the psychiatric 
consult report.  This report did not diagnose PTSD, but 
rather, diagnosed anxiety reaction with dysthymia.  During 
outpatient treatment rendered at various facilities from 1993 
to 2000, the veteran received treatment for some of the 
aforementioned psychiatric disorders as well as generalized 
anxiety disorder and schizoid traits.  On one occasion in 
August 1994, the veteran was at a VA Medical Center, where he 
reported that he had been diagnosed with bipolar disorder, 
PTSD and schizophrenia.  Examiners later confirmed that the 
veteran had bipolar disorder with psychotic features, 
schizophrenia and depression, but not PTSD.  

The veteran clearly has not been diagnosed with PTSD.  To 
merit an award of service connection under 38 U.S.C.A. §§ 
1110, 1131, the veteran must submit competent evidence 
establishing the existence of a present disability resulting 
from service.  See Gilpin v. West, 155 F.3d 1353, 1355-1356 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
this case, there is simply no evidence of record other than 
the veteran's own assertions establishing that the veteran 
currently has the claimed disorder.  Unfortunately, the 
veteran's assertions are insufficient to establish the 
existence of a current disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  

Inasmuch as the veteran has failed to submit a diagnosis of 
PTSD, the Board concludes that PTSD was not incurred in or 
aggravated by service.  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine in this 
case.  However, as there it not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
may not be resolved in the veteran's favor.  Rather, the 
preponderance of the evidence is against the veteran's claim; 
therefore, the claim must be denied.  

II.  Earlier Effective Date - Grant of Special Monthly 
Compensation

The veteran seeks an earlier effective date for a grant of 
special monthly compensation based on the loss of a creative 
organ.  He claims that the RO should have assigned an 
effective date of 1973 for this grant of special monthly 
compensation because that is the year he began receiving 
treatment for the loss of a creative organ. 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).  Except as 
otherwise provided, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2001).  

Section 5110(b)(2) of title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (2001) (which provides that, if the 
claim is not received within 1 year from such date, the 
effective date is the date of receipt of claim); Harper v. 
Brown, 10 Vet. App. 125, 126-127 (1997) (holding that 38 
C.F.R. § 3.400(o)(2) is applicable only where the increase in 
disability precedes the filing of the claim and the claim is 
received within one year of the increase). 

The award at issue in this case is special monthly 
compensation, which is additional compensation that may be 
granted to certain individuals who are already entitled to a 
basic rate of compensation for a particular disability.  
Accordingly, a claim for special monthly compensation is 
similar to a claim for increased evaluation and must be 
analyzed pursuant to the statutory and regulatory provisions 
governing the effective date of increases.  More 
specifically, in determining whether the RO assigned the 
appropriate effective date, an adjudicator must identify the 
date of the receipt of the claim for special monthly 
compensation and then review all of the evidence of record to 
determine whether an increase in disability was 
"ascertainable" within a year prior to receipt of the claim.  
Hazan v. Gober, 10 Vet. App. 511, 521 (1992).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2001); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992). 

A report of examination, outpatient treatment or 
hospitalization by VA or uniformed services, or evidence from 
a private physician or layman may, in certain circumstances, 
be considered an informal claim for increased benefits.  The 
date of receipt of such evidence will be accepted when the 
evidence furnished by or on behalf of the claimant is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b) (2001).

In this case, the evidence establishes that, in 1979 and 
1989, the veteran filed multiple written statements, which, 
if construed liberally, could constitute claims for special 
monthly compensation based on the loss of a creative organ.  
The Board construed one of these statements, dated April 
1980, as such, and in July 1981, denied this claim.  The 
Board notified the veteran of the decision, but the veteran 
did not seek reconsideration thereof.  The Board's July 1981 
decision is thus final.  38 U.S.C.A. §§ 7103, 7104 (West 1991 
& Supp. 2001); 38 C.F.R. § 20.1100 (2001).

Thereafter, the veteran filed an extensive number of written 
statements, none of which mentioned special monthly 
compensation or could be construed as a claim for such a 
benefit.  In September 1994, however, the RO received a VA 
Form 21-4138 (Statement in Support of Claim) from the 
veteran, which clearly disclosed his intent to claim 
entitlement to special monthly compensation based on the loss 
of a creative organ (secondary to two prostate surgeries).  
The RO denied this claim in a rating decision dated September 
1995.  The RO notified the veteran of this decision and of 
his appellate rights with regard to this decision in a letter 
dated October 1995, but the veteran did not appeal.  The 
September 1995 rating decision is thus final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).  

Thus, despite the assertions that the veteran is entitled to 
an effective date in 1973 or 1994, both which have been 
argued as an appropriate date, and in light of the most 
recent final decision, the only period under consideration 
for a potential grant of an earlier effective date in this 
case is between the date of the September 1995 final rating 
decision and the June 1998 date assigned by the RO.

In a VA Form 21-4138 and a handwritten statement received in 
February 1997 and July 1997, respectively, the veteran 
mentioned, in part, his prostate disorder.  Given the 
statements' ambiguities, however, the Board finds them 
insufficient to constitute claims for special monthly 
compensation based on the loss of a creative organ.  
Similarly, from 1995 to 1997, multiple VA records were 
associated with the claims file, but none of these records 
raised an informal claim for special monthly compensation.  

The veteran did not submit another claim, formal or 
otherwise, for special monthly compensation based on the loss 
of a creative organ until October 26, 1998, when the RO 
received a handwritten statement from the veteran in which he 
stated that he was impotent secondary to prostate surgery.  
Prior to that time, however, VA outpatient treatment records 
dated from 1997 to 1998 were associated with the claims file 
and some of the later records appear to raise an informal 
claim by disclosing that the veteran was impotent secondary 
to the prostate surgeries.  The first date of this treatment 
during the time period in question is January 26, 1998.  
Thus, if the Board were to liberally construe the January 
1998 report as meeting the requirements of 38 C.F.R. § 3.157 
as an informal claim, the Board must also determine if there 
are any pertinent records dated during the one year prior to 
the date of that January 1998 VA outpatient treatment record 
that would establish entitlement to special monthly 
compensation from an earlier date.  Although the veteran has 
reported that he has been impotent for many years, from the 
Board review of the record, there do not appear to be any 
relevant medical records dated between the period January 26, 
1997 and January 16, 1998 that address this matter.  Thus, 
the January 26, 1998 date of the informal claim is the 
appropriate date in this case for the award of special 
monthly. 



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an effective date of January 26, 1998, for 
special monthly compensation based on the loss of a creative 
organ, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

